Citation Nr: 1033409	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  04-23 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increase in a 40 percent rating for a low 
back disability.   
 
2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran had active service from July 1963 to July 1965 and 
from August 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 RO rating decision that, in 
pertinent part, denied an increase in a 40 percent rating for a 
low back disability (residuals of a spinal injury with 
degenerative disc and joint disease) and denied a TDIU rating.  

In February 2008, the Board, in pertinent part, remanded the 
issues of entitlement to an increase in a 40 percent rating for a 
low back disability and entitlement to a TDIU rating, for further 
development.  

The Board notes that a February 2006 RO decision granted service 
connection and a 10 percent rating for tinnitus, effective May 
11, 2005.  The Veteran filed a notice of disagreement in October 
2006 and a statement of the case was issued in March 2007.  
Although a June 2007 supplemental statement of the case listed 
the issue of entitlement to an initial rating higher than 10 
percent for tinnitus, the record does not reflect that a timely 
substantive appeal has been submitted as to that issue.  Thus, 
the Board does not have jurisdiction over that claim.  38 C.F.R. 
§§ 20.200, 20.202, 20.302.  

Additionally, the Board observes, as discussed in the February 
2008 Board remand (noted above), that in a September 2006 
statement, the Veteran raised the issue as to whether new and 
material evidenced has been submitted to reopen a claim for 
service connection for diabetes mellitus, to include as due to 
Agent Orange exposure.  That issue is not before the Board at 
this time and is referred to the RO for appropriate action.  





FINDING OF FACT

The Veteran failed to report for a scheduled VA examination in 
November 2009 pertaining to his claims for an increase in a 40 
percent rating for a low back disability and for a TDIU rating, 
and he has not provided good cause for his failure to report.  


CONCLUSIONS OF LAW

1.  The claim for an increase in a 40 percent rating for a low 
back disability must be denied due to failure to report for a 
scheduled VA examination.  38 C.F.R. § 3.655 (2009).  

2.  The claim for a TDIU rating must be denied due to failure to 
report for a scheduled VA examination.  38 C.F.R. § 3.655 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered whether the Veterans Claims Assistance 
Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), is applicable to these claims.  The Board finds that 
because the claims at issue are limited to statutory 
interpretation, the notice provisions do not apply in this case.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 
(June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit).  Accordingly, there is no further need to discuss the 
VCAA duties.  The Board finds no prejudice toward the Veteran in 
proceeding with the adjudication of his claims.  

Additionally, the Board points out that VA attempted to schedule 
the Veteran for a VA examination in relation to these claims.  
The Board notes, however, that he failed to report for the 
examinations.  See 38 C.F.R. § 3.655; See also Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Therefore, a remand for additional 
notification or for another attempt to schedule an examination 
would serve no useful purpose.  

Analysis

Regulations provide that veterans have an obligation to report 
for VA examinations and reexaminations which are scheduled in 
connection with their claims, and if a veteran, without good 
cause, fails to report for such examination, an increased rating 
claim is to be denied.  38 C.F.R. §§ 3.326, 3.327, 3.655; Engelke 
v. Gober, 10 Vet. App. 396 (1997).  

In a January 2004 RO decision, the RO, in pertinent part, denied 
an increase in a 40 percent rating for a low back disability and 
denied a TDIU rating.  

In February 2008, the Board ordered additional development of the 
evidence, to include scheduling the Veteran for a VA examination.  
The Board specifically notified the Veteran that the provisions 
of 38 C.F.R. § 3.655 address the consequences of a claimant's 
failure to attend scheduled medical examinations.  The Board 
indicated that 38 C.F.R. § 3.655 provides that, when entitlement 
to a benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a claim 
for increase, the claim shall be denied.  

In a July 2009 and October 2009 letters sent to his last address 
of record in South Carolina, the Veteran was notified that a VA 
examination would be scheduled in conjunction with his claims for 
an increase in a 40 percent rating for his low back disability 
and for a TDIU rating.  The letters notified the Veteran that 
when a claimant, without good cause shown, fails to report for an 
examination or reexamination, the claim shall be rated based on 
the evidence of record, or even denied.  

In November 2009, the Columbia, South Carolina VA Medical Center 
notified the Board that the Veteran had failed to report for the 
VA examination scheduled in November 2009.  The Veteran has never 
responded with a willingness to report for such examination.  
There is also no indication in the record that the July 2009 and 
October 2009 notices of the scheduled examination were sent to an 
improper address.  Therefore, the Board finds that additional 
efforts to schedule an examination would be futile.  In the 
absence of clear evidence to the contrary, the law presumes the 
regularity of the administrative process.  Mindenhall v. Brown, 7 
Vet.App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet.App. 
62, 64-65 (1992)).  Notification for VA purposes is written 
notice sent to the claimant's last address of record.  See 38 
C.F.R. § 3.1(q).  

After a review of the claims file, the Board concludes that it 
has no choice but to deny the Veteran's claims due to failure, 
without good cause, to report for the November 2009 VA 
examination.  38 C.F.R. § 3.655.  Since that time, the Veteran 
has failed to furnish any explanation for his absence from the 
examination.  The duty to assist is not a one-way street, and the 
Veteran has failed to cooperate in developing his claims.  See 
Wood v Derwinski, 1 Vet.App. 190, 193 (1991).  

In as much as the Veteran, without good cause, failed to report 
for a VA examination scheduled in conjunction with his claims for 
an increase in a 40 percent rating for a low back disability and 
for a TDIU rating, the claims must be denied.  38 C.F.R. § 3.655.  
This is a case where the law is dispositive. Therefore, the Board 
must deny these appeals.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


[Continued on following page.]






ORDER

An increased rating for a low back disability is denied.  

A TDIU rating is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


